DETAILED ACTION
This is a first action on the merits.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements filed 1/31/2020 and 9/15/2020 have been received and considered.

Drawings
The drawings are objected to because the claimed elements are not clearly shown in the figures. That is, in figs. 1 and 2, the faint lines are indeterminate, and seemingly incomplete lines in the figure make it unclear what is being shown.  In addition, the reference numbers and text are blurred.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:    
in claim 1, line 6, element “an hydraulic transmission” should be corrected to --a hydraulic transmission--;
in claim 1, line 6, element “an hydro-mechanical transmission” should be corrected to --a hydro-mechanical transmission--;
in claim 5, lines 10-11, element “the planet carrier of the planetary gear convergence mechanism” should be corrected to --a planet carrier of the planetary gear convergence mechanism--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 6-7, the phrase “the clutch assembly connects the input component and the hydraulic transmission assembly to the planetary gear assembly respectively” renders the claim indefinite because it does not appear to be in proper idiomatic English.  It is unclear what the word “respectively” applies to in this phrase.  
Regarding claim 1, lines 7-9, the phrase “the brake and the clutch assembly provide a continuous forward or backward transmission ratio between the input component and the output component” renders the claim indefinite because it appears to be inaccurate.  The brake and clutch assembly are members which allow for stepped transmission ratios between components, not continuous transmission ratios between components.
Regarding claim 2, lines 2-3, the phrase “forward or backward transmission modes” renders the claim indefinite because it is unclear if they are double inclusions of the forward or backward transmission ratio previously recited (claim 1).

Regarding claim 2, lines 5-7, the phrase “including an hydraulic transmission, a mechanical transmission, an hydro-mechanical transmission, and a reverse hydraulic transmission” renders the claim indefinite because it is unclear which element includes an hydraulic transmission, a mechanical transmission, an hydro-mechanical transmission, and a reverse hydraulic transmission.
Regarding claim 2, lines 5-7, the phrase “an hydraulic transmission, a mechanical transmission, an hydro-mechanical transmission, and a reverse hydraulic transmission” renders the claim indefinite because it appears to be a double inclusion of the hydraulic transmission assembly, planetary gear assembly, clutch assembly, and brake previously recited (claim 1).
Regarding claim 3, lines 2-3, the phrase “switching of the forward transmission mode between the input component and the output component” renders the claim indefinite because it is unclear which forward transmission mode is being recited (claim 2 indicates there may be multiple forward modes), and it is also unclear if only a forward transmission mode is required by the claim, or if one or more reverse transmission modes (claim 2) are also required.
Regarding claim 4, line 5, the phrase “switching from hydraulic transmission to hydro-mechanical transmission” renders the claim indefinite because the hydraulic transmission is part of the hydro-mechanical transmission, and it is unclear how one can mode and a hydro-mechanical transmission mode.  Additionally, the hydraulic transmission and hydro-mechanical transmission lack antecedent basis.
Regarding claim 4, lines 7-8, the phrase “switching from hydro-mechanical transmission to mechanical transmission” renders the claim indefinite because the mechanical transmission is part of the hydro-mechanical transmission, and it is unclear how one can switch between the same transmission.  It is unclear if the mechanical transmission and hydro-mechanical transmission were intended as a mechanical transmission mode and a hydro-mechanical transmission mode.  Additionally, the mechanical transmission and hydro-mechanical transmission lack antecedent basis.
Regarding claim 5, lines 13-16, the phrase “forward hydro-mechanical transmission…is provided by adjusting…and selectively controlling” renders the claim indefinite because a hydro-mechanical transmission is provided by the mechanical and hydraulic components within it, and it is unclear how a transmission is provided by control steps.  It is unclear if the forward hydro-mechanical transmission was intended as a forward hydro-mechanical transmission mode.  Additionally, the forward hydro-mechanical transmission lacks antecedent basis, and it appears to be a double inclusion of the hydro-mechanical transmission (among other components) previously recited.
Regarding claim 6, lines 2-4, the phrase “forward mechanical transmission…is provided by adjusting…and selectively controlling” renders the claim indefinite because a mechanical transmission is provided by the mechanical components within it, and it is mode.  Additionally, the forward mechanical transmission lacks antecedent basis, and it appears to be a double inclusion of the mechanical transmission (among other components) previously recited.  Additionally, it is unclear how adjusting a hydraulic assembly affects a purely mechanical transmission.
Regarding claim 7, lines 6-8, the phrase “forward or backward hydraulic transmission…is provided by adjusting…and controlling” renders the claim indefinite because a hydraulic transmission is provided by the hydraulic components within it, and it is unclear how a transmission is provided by control steps.  It is unclear if the forward or backward hydraulic transmission was intended as a forward or backward hydraulic transmission mode.  Additionally, the forward or backward hydraulic transmission lacks antecedent basis, and it appears to be a double inclusion of the hydraulic transmission (among other components) previously recited.
Regarding claim 8, lines 2-3, the phrase “forward hydro-mechanical transmission modes” renders the claim indefinite because it is unclear if one or more of the forward hydro-mechanical transmission modes are double inclusions of the forward transmission mode(s) previously recited in claim 2.
Regarding claim 8, line 5, the phrase “are different from each other” renders the claim indefinite because it is unclear which elements are being referred to which are different from each other.
Regarding claims 9 and 11-16, lines 5-6, the phrase “a hybrid power source, which is connected with the input component” renders the claim indefinite because it is 
Regarding claims 9 and 11-16, line 6, the phrase “a coupling device” renders the claim indefinite because it is unclear if it is part of the clutch assembly previously recited.
Regarding claims 10 and 17-20, lines 2-4, the phrase “the hybrid multi-mode switching continuously variable transmission system is formed by controlling an engagement between dual power sources with different power mixing ratio and a compound transmission system” renders the claim indefinite because it does not appear to be in proper idiomatic English and it is unclear how a transmission is formed by controlling engagement of power sources.  The transmission of the document is formed by mechanical and hydraulic components, not by engaging dual power sources with mixing ratios and another transmission.  Further, it is unclear how power sources are engaged with different mixing ratios.  Further, the compound transmission system appears to be a double inclusion of at least part of the hybrid multi-mode switching continuously variable transmission system, and it is unclear if any of the previously recited transmissions are part of the compound transmission system.
Claims 2-20 are also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkin, U.S. Patent 5,976,046.
Regarding claim 1, as best understood, Larkin discloses a hybrid multi-mode switching continuously variable transmission system, said system comprising an input component, an output component, a clutch assembly, a brake, a hydraulic transmission assembly and a planetary gear assembly (e.g., see fig. 2), wherein the input component is connected with the hydraulic transmission assembly, the output component is connected with the planetary gear assembly (e.g., see fig. 2), the clutch assembly connects the input component and the hydraulic transmission assembly to the planetary gear assembly respectively (e.g., CL3 connects HSU to C1’; CL2 connects input 30 to R2’, fig. 2), and the brake and the clutch assembly provide a continuous forward or backward transmission ratio between the input component and the output component Larkin.  
Regarding claim 2, as best understood, Larkin discloses forward or backward transmission modes are provided between the input component and the output component by adjusting a displacement ratio of the hydraulic transmission assembly and selectively controlling an engagement between the clutch assembly and the 
Regarding claim 3, as best understood, Larkin discloses switching of the forward transmission mode between the input component and the output component is realized by adjusting the displacement ratio of the hydraulic transmission assembly (e.g., see fig. 8).  
Regarding claim 4, as best understood, Larkin discloses switching of the forward transmission mode between the input component and the output component comprises  
switching from hydraulic transmission to hydro-mechanical transmission by increasing the displacement ratio of the hydraulic transmission assembly linearly; 
on the basis of hydro-mechanical transmission, switching from hydro-mechanical transmission to mechanical transmission by increasing the displacement ratio of the hydraulic transmission assembly linearly or non-linearly (e.g., see figs. 2 and 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin, U.S. Patent 5,976,046, in view of Gross et al., U.S. Patent Application Publication 2017/0175867.
Regarding claims 9-13 and 17-19, as best understood, Larkin discloses a power source of the input component comprises an engine power source, which is connected with the input component (e.g., see fig. 2).  
Larkin does not disclose a power source of the input component comprises an engine power source and a motor power source; and the engine power source and the motor power source form a hybrid power source, which is connected with the input component via a coupling device;
the hybrid multi-mode switching continuously variable transmission system is formed by controlling an engagement between dual power sources with different power mixing ratio and a compound transmission system.  
Gross et al. discloses a hydromechanical transmission with input from both an engine and a motor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a dual motor/engine power input as disclosed by Gross et al. as input to the transmission disclosed by Larkin, in order to yield the predictable result of supplying propulsion to the transmission.
The examiner takes Official Notice that it is extremely well known to use an input clutch between a power source and a transmission.
.

Allowable Subject Matter
Claims 5-8, 14-16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Erin D Bishop/Primary Examiner, Art Unit 3619